          Case 1:20-cr-00207-NONE-SKO Document 10 Filed 12/22/20 Page 1 of 3




 1 McGREGOR W. SCOTT
   United States Attorney
 2 ANTONIO J. PATACA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, Ca 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            Case No: 1:20-CR-00207-NONE-SKO

12                                 Plaintiff,             STIPULATION BETWEEN THE UNITED
                                                          STATES AND DEFENDANT REGARDING
13                                                        PRODUCTION OF PROTECTED
                                                          INFORMATION; PROTECTIVE ORDER RE:
14                          v.                            SAME

15

16   LANE KELLY WHITTENBERG,

17                                 Defendant.

18
19

20          WHEREAS, This Court may enter protective orders pursuant to Fed. R. Crim. P. 16(d), 18
21 U.S.C. § 3771(a), and its general supervisory authority.

22          WHEREAS, the discovery in this case contains private personal information regarding third
23 parties, including but not limited to their names, physical descriptions, telephone numbers, place of

24 employment, and/or residential addresses (“Protected Information”); and

25          WHEREAS, the parties desire to avoid the unauthorized disclosure or dissemination of this
26 information to anyone not a party to the court proceedings in this matter;

27          The parties agree that entry of a stipulated protective order is therefore appropriate.
28                                                        1
           Case 1:20-cr-00207-NONE-SKO Document 10 Filed 12/22/20 Page 2 of 3




 1          THEREFORE, defendant LANE KELLY WHITTENBERG, by and through his counsel of

 2 record, Assistant Federal Defender Christina M. Corcoran (“Defense Counsel”), and the United States of

 3 America, by and through Assistant United States Attorney Antonio J. Pataca, hereby agree and stipulate

 4 as follows:

 5          1.      This Court may enter a protective order pursuant to Rule 16(d) of the Federal Rules of

 6 Criminal Procedure, and its general supervisory authority.

 7          2.      This Order pertains to all discovery provided to or made available to Defense Counsel as

 8 part of discovery in this case (hereafter, collectively known as “the discovery”).
 9          3.      By signing this Stipulation and Protective Order, Defense Counsel agrees not to share any

10 documents, videos, audio files or other information that contain Protected Information with anyone other

11 than Defense Counsel’s attorneys, designated defense investigators, designated defense experts, and

12 support staff. Defense Counsel may permit the defendant to view unredacted documents, videos, audio

13 files or other information in the presence of his attorneys, defense investigators, and/or support staff. The

14 parties agree that Defense Counsel, defense investigators, and support staff shall not allow the defendant

15 to copy Protected Information contained in the discovery. The parties agree that Defense Counsel, defense

16 investigators, and support staff may provide the defendant with copies of documents or other information,

17 if any, from which Protected Information has first been redacted.

18          4.      The discovery and information therein may be used only in connection with the litigation

19 of this case and for no other purpose. The discovery is now and will forever remain the property of the

20 United States of America (“Government”). Defense Counsel will return the discovery to the Government

21 or alternatively keep it archived within its sole possession at the conclusion of the case.

22          5.      Defense Counsel will store the discovery in a secure place and will use reasonable care to

23 ensure that it is not disclosed to third persons in violation of this agreement.

24          6.      Defense Counsel shall be responsible for advising the Defendant, employees, and other

25 members of the defense team, and defense witnesses of the contents of this Stipulation and Order.
26          7.      In the event that Defendant substitutes counsel, undersigned Defense Counsel agrees to

27 return the discovery to the government, or, at the request of government counsel, to forward it to new

28                                                        2
          Case 1:20-cr-00207-NONE-SKO Document 10 Filed 12/22/20 Page 3 of 3




 1 counsel after new counsel has confirmed to government counsel in writing his or her agreement to the

 2 terms of this Order.

 3          8.     Nothing in this Order shall preclude a party from seeking a more restrictive protective order

 4 or other court order with regard to particular discovery items.

 5

 6 IT IS SO STIPULATED.

 7
     Dated: December 21, 2020                     By:    /s/ Christina M. Corcoran
 8                                                       CHRSTINA M. CORCORAN
                                                         Attorney for Defendant
 9                                                       Lane Kelly Whittenberg

10
     Dated: December 21, 2020                            McGREGOR W. SCOTT
11                                                       United States Attorney

12
                                                  By:    /s/ Antonio J. Pataca
13                                                       ANTONIO J. PATACA
                                                         Assistant U.S. Attorney
14

15
     IT IS SO ORDERED.
16

17      Dated:    December 21, 2020                          /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
18
19

20

21

22

23

24

25
26

27

28                                                       3
